 1
                                                                     JS-6
 2
 3
 4
                           UNITED STATES DISTRICT COURT
 5
                        CENTRAL DISTRICT OF CALIFORNIA
 6
 7   JITRADE, INC.,            a   California
     Corporation;                                Case No. 2:19-cv-00628-DSF-GJS
 8
                  Plaintiff,                     ORDER RE: STIPULATION FOR
 9                                               DISMISSAL PURSUANT TO FRCP
                  vs.                            41(a)(1)(A)(ii)
10
     CNS AMERICA, INC., a California    Judge: Hon. Dale S. Fischer
11
     Corporation; CHANG OK KIM aka
12   CINDY KIM, an individual; THE
13   TIMING, INC., a California
     Corporation; SCOTT CHONGYANG
14   KIM, an individual; and DOES 1-10,
     inclusive,
15
                  Defendants.
16
17         The parties having so stipulated and agreed, the above-referenced case is
18   hereby dismissed without prejudice and without an award of costs or fees to any
19   party. Each party shall bear their own costs and attorney fees.
20
21   IT IS SO ORDERED.
22   Dated: July 3, 2019
23
                                                The
                                                 h Honorablebl Dale
                                                                  l SS. Fischer
                                                                         i h
24                                              United Stated District Judge
25
26
27
28
                                                  1
                                         ORDER
